                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

SAGINAW CHIPPEWA INDIAN                   Case No. 16-cv-10317
TRIBE AND ITS EMPLOYEE
WELFARE PLAN,                             Honorable Thomas L. Ludington

       Plaintiffs,                        Mag. Judge Patricia T. Morris

v.

BLUE CROSS BLUE SHIELD OF
MICHIGAN,

       Defendant.


        STIPULATED ORDER REGARDING COUNTS I, IV, AND VI OF
                 PLAINTIFFS’ AMENDED COMPLAINT

      The parties, by and through their respective counsel, having stipulated and

agreed to the below, the Court hereby orders as follows:

      IT IS HEREBY ORDERED that Counts I, IV, and VI of Plaintiffs’ Amended

Complaint (Doc. #7) are reinstated insofar as those Counts assert claims related to

Medicare-Like Rates (“MLR”). Specifically, Count I is reinstated regarding claims

related to MLR for insurance coverage for employees of the Tribe (“Employee

Policy”), and Counts IV and VI are reinstated regarding claims related to MLR for

tribal members ("Member Policy").
      IT IS FURTHER ORDERED that BCBSM shall file its answer/affirmative

defenses to, and/or a motion seeking to dismiss Counts I, IV and VI on or before

January 29, 2019, with the Local Rules thereafter governing the briefing schedule;

      IT IS FURTHER ORDERED that by stipulating to the entry of this Order, no

party shall be deemed to have waived any arguments or legal positions; and

      IT IS FURTHER ORDERED that a new scheduling order shall be entered

after a decision is entered on the above-referenced motion to dismiss and a status

conference held.

      IT IS SO ORDERED.


      Dated: January 4, 2019                      s/Thomas L. Ludington
                                                  THOMAS L. LUDINGTON
                                                  United States District Judge

Stipulated as to form and entry:

By:    /s/ Bryan R. Walters (with     By:   /s/ Brandon C. Hubbard
       consent)                              Brandon C. Hubbard
        Bryan Walters (P58050)               (P71085)
        Varnum LLP                           Dickinson Wright PLLC
        Attorneys for Plaintiff              Attorneys for Defendant
        P.O. Box 352                         500 Woodward, Ste. 4000
        Grand Rapids, MI 49501-              Detroit, MI 48226
        0352 616/336-6000                    (313) 223-3500
        brwalters@varnumlaw.com              bhubbard@dickinsonwright.com

Date: December 19, 2018               Date: December 19, 2018




                                        2
